Citation Nr: 0117719	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  98-17 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a skin disorder 
including chloracne to include as a result of exposure to 
Agent Orange.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970, including a one-year tour of duty in the 
Republic of Vietnam.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied service connection for 
chloracne claimed as a skin condition.  

The Board notes that in January 1996, the RO denied service 
connection for a skin disorder, and specifically tinea 
versicolor claimed as due to Agent Orange exposure.  
Chloracne was not specifically denied by that rating action.  
In addition to tinea versicolor, the medical evidence at the 
time showed folliculitis, actinic hyperkeratosis, tinea 
pubis, tinea unguium, and pedis.  The veteran was provided 
notice of this determination by VA letter dated in January 
1996, and he did not file a timely appeal of that 
determination.  The veteran then filed a new claim for 
service connection for a skin rash as due to exposure to 
Agent Orange in August 1997 which the RO interpreted as a 
claim for service connection for chloracne.  In this regard, 
evidence added to the record since the last final denial in 
January 1996 included an October 1997 VA examination report 
that included a diagnosis of chloracne.  It is not entirely 
clear whether the RO reopened the veteran's previously denied 
claim and denied service connection for that disorder in a 
February 1998 rating decision or merely considered the more 
recent claim to be a new, and not reopened claim.  See 
Ephraim v. Brown, 82 F. 3d 399, 401 (Fed. Cir. 1996 

In any event, in September 1999, the case was remanded by the 
Board to the RO for additional development in order to 
clarify whether the diagnosis of chloracne that was contained 
in the record at that time was appropriate.  Diagnoses of 
various tinea diseases were obtained on examination on remand 
and the same examiner expressed two different opinions 
regarding the relationship of these diagnoses to the 
veteran's military service.  In a September 1999 supplemental 
statement of the case (SSOC) the RO noted that in a September 
1999 rating decision, it had confirmed and continued the 
denial of service connection for a skin condition and that 
the SSOC would serve as official notification of such rating 
decision.  In that SSOC the RO explained that it was 
continuing its denial of service connection for chloracne, 
the issue on appeal, but also confirmed and continued the 
"prior denial of service connection for the currently noted 
tinea skin condition(s) and/or the multiple skin conditions 
noted by history is also confirmed and continued...."  

It thus, appears from the totality of the evidence that the 
RO reopened the veteran's previously denied claim for service 
connection for a skin disorder to include as due to Agent 
Orange exposure and addressed the merits of that claim.  
Nevertheless, the United States Court of Appeals for Veterans 
Claims (Court) has held that, in a matter such as this, the 
Board has a duty to consider the issue of whether new and 
material evidence has been submitted to reopen the claim, 
regardless of the RO's actions.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995).  Further, in view of the Board's disposition 
on this matter, the Board finds that such consideration will 
not result in any prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  As such, the Board 
will address whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a skin disorder as well as address the merits 
of the veteran's chloracne claim.  


FINDINGS OF FACT

1.  In a January 1996 rating decision, the RO denied service 
connection for a skin disorder, including tinea versicolor, 
as due to exposure to Agent Orange.

2.  Evidence submitted since the January 1996 rating decision 
includes a statement from a medic who treated the veteran in 
service that the veteran was treated for a rash in service, 
in addition to evidence of a current skin condition 
consistent with the one described by the veteran as being 
present in service and a medical opinion that certain current 
skin conditions are related to service; this evidence tends 
to establish a material fact which was not already of record 
at the time of the January 1996 rating decision.

3.  It is at least as likely as not that a current skin 
disorder, characterized as tinea corpus, cruris and unguium, 
is related to the veteran's military service.  

4.  The preponderance of the medical evidence shows that the 
veteran does not have chloracne.


CONCLUSIONS OF LAW

1.  The January 1996 rating decision that denied service 
connection for a skin disorder, and specifically tinea 
versicolor, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  The evidence received since the January 1996 rating 
decision is new and material; thus, the claim for service 
connection for a skin disorder including tinea of various 
forms is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  Tinea corpus, cruris, and unguium, were incurred in 
active military service.  38 U.S.C.A. §§ 1101, 1110 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.303 
(2000).

4.  Chloracne was not incurred in or aggravated during active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1113, 1116 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed, and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
this regard, the Board notes that the veteran's service 
medical records have been obtained and there is no indication 
that there are any relevant treatment records which have not 
been obtained.  In addition, the RO afforded the veteran VA 
examinations, obtained a medical opinion, and informed him of 
the evidence necessary to support his claim.  The veteran has 
been afforded the opportunity to provide testimony.  
Therefore, the Board concludes that the VA has met its 
statutory duty to assist.

In January 1996, the RO denied service connection for a skin 
disorder, and specifically tinea versicolor.  In doing so, 
the RO cited service medical records, which reflected no 
chronic condition.  It was also noted that no records showed, 
as alleged by the veteran, that his service in Vietnam caused 
a skin disorder.  The RO denied the claim and the veteran was 
informed of that decision, and provided appellate rights, in 
correspondence dated shortly after the decision.  The veteran 
did not appeal and the January 1996 rating decision became 
final one year after the veteran was notified of the 
decision.  See 38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

The veteran has since attempted to reopen that previously 
denied claim with a letter from a medic who served with the 
veteran's platoon in Vietnam and who stated that he treated 
the veteran for skin rash and skin problems in Vietnam, but 
kept no records of such routine treatment.  Additional new 
evidence includes a June 2000 VA examination in which the 
examiner provides a diagnosis of tinea corpus, cruris, 
unguium, most likely related to service.  

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-9 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material, which will be discussed below.  If "the Board 
finds that no such evidence has been offered, that is where 
the analysis must end."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  Second, if new and material evidence had been 
presented, the claim was reopened and must be considered 
based upon all the evidence of record, to determine whether 
it was well grounded.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).  Third, if the claim was well grounded, the 
VA must comply with the duty to assist in the development of 
the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc) (discussing the three-step analysis set forth in 
Elkins), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second and third steps became applicable only when each 
preceding step was satisfied.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 325 (1999).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Nonetheless, the question of whether evidence is "new and 
material" is still analyzed under 38 C.F.R. § 3.156(a), and 
requires a three-step analysis.  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the specific matter under 
consideration," i.e., whether it is probative of the issue 
at hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually prov[es] 
an issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
citing Black's Law Dictionary 1203 (6th ed. 1990).  Second, 
the evidence must be shown to be actually "new," that is, 
not of record when the last final decision denying the claim 
was made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  
The third and final question is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  
This need not mean that the evidence warrants a revision of 
the prior determination, but is intended to ensure the Board 
has all potentially relevant evidence before it.  See Hodge, 
155 F.3d at 1363, citing "Adjudication; Pensions, 
Compensation, Dependency: New and Material Evidence; Standard 
Definition," 55 Fed. Reg. 19088, 19089 (1990).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.

The Board finds that the January 1996 RO decision was final 
and was not subject to revision upon the same factual basis.  
See 38 U.S.C.A. § 5108; C.F.R. §§ 3.104(a), 3.156, 20.302, 
20.1103 (2000).  Further, it finds that the statement from 
the medic dated in 1999 as well as the 2000 opinions are new 
and material evidence.  The statement is relevant and does 
directly relate to the reason the claim was denied in 1996.  
It is important to consider this medic's statement as VA must 
have all potentially relevant evidence before making a 
decision in the claim.  The statement goes directly to the 
veteran's contentions.  Further, the subsequent medical 
evidence of a current skin condition consistent with that 
described by the veteran, as well as the opinion by a VA 
doctor in 2000, goes to the issue of a current disability 
related to events in service.  Thus, the evidence compels 
reopening the claim and review of the former disposition of 
the claim.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 
3.102, 3.156, 20.1105.  Thus, the Board will proceed with 
adjudication of this appeal on the merits.

The veteran contends that he suffers from chloracne that 
began while serving in Vietnam.  The law provides that a 
veteran is entitled to service connection for disability 
resulting from a disease or injury incurred or aggravated 
while in service. See 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  In general, service 
connection will be established if the evidence supports the 
claim or is in relative equipoise; only if a fair 
preponderance of the evidence is against the claim will the 
claim be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Reasonable doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. § 3.102 (2000).  

The Board observes that a veteran who, during active military 
service, served in the Republic of Vietnam, and has a certain 
listed disability, shall be presumed to have been exposed 
during such service to an herbicide agent (Agent Orange), 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  See 38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 
12 Vet. App. 164 (1999).  Specifically, the following 
diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of 
such disease during service: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcomas.  See 
38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The record reflects that the veteran served in Vietnam from 
July 1968 to July 1969, and that he was involved in combat.  
Service medical records are negative for complaints or 
findings of a skin condition with the exception of history of 
boils noted at service induction, and boils and vitiligo on 
the separation examination.  The veteran's claim form dated 
and filed at the RO in October 1981 is the earliest dated 
document post service alleging a skin condition, including 
one related to Agent Orange exposure in Vietnam.  The veteran 
claimed at that time that he had developed jungle rot or itch 
in Vietnam and he indicated that he had had a skin disease 
since service.  The veteran failed to report for an 
examination associated with this application.

The veteran was afforded a VA Agent Orange examination in 
September 1995.  At that time, he reported that in Vietnam he 
had been in areas recently sprayed with Agent Orange and that 
he had eaten food from the villages as well as C-rations, and 
that he drank water from the springs, streams and villages.  
He reported that he had noticed a chronic dermatosis since 
his return from Vietnam.  He noted that he treated the 
condition with Tinactin.  The diagnosis was tinea versicolor 
(fungal infection) chest and back; fungal infection of the 
pubic area (tinea pubis); fungal infection of the toenails 
and the feet; dryness of the skin, right elbow and left knee.  
Also noted were two spots of actinic keratosis on the left 
forearm.  As noted above, service connection for a skin 
disorder was denied in a January 1996 unappealed rating 
decision.

The veteran was afforded an additional VA examination, 
performed by a physician's assistant, in October 1997.  At 
that time, the examiner noted faded areas on the face, top of 
the right ear, arms, elbows and feet.  There was some 
blistering on the distal portions of the forearms and also on 
the feet.  There was a faded type of possibly fungus and 
faded lesions on the medial aspects of the feet bilaterally 
and also slightly above the inguinal area.  The veteran 
reported a recurring rash, worse in the summer, mainly on the 
arms and feet.  The rash reportedly blistered like pimples 
with water inside.  He explained that the lesions, from 
appearance and history, appeared as almost chloracne, which 
could be secondary to Agent Orange.  The pertinent diagnosis 
was chloracne, arms and feet.  

The veteran testified at a videoconference hearing before the 
undersigned in March 1999.  Also at that time, the veteran 
submitted a letter from [redacted], dated in January 1999.  
Mr. [redacted] avers that he was a medic in the veteran's 
platoon during most of the time the veteran was in Vietnam.  
Mr. [redacted] recalls treating the veteran for a skin rash or 
irritation with typical ointments and creams used at the 
time.  Mr. [redacted] indicated that he did not routinely keep 
records of such problems which seemed minor at the time.  

The veteran was afforded a VA dermatological examination 
following his videoconference hearing.  When examined in June 
2000, the veteran complained of a skin rash since 1968 on the 
body, including feet, groin, and armpits.  He reported 
itching and burning during flare-ups.  The condition was 
aggravated by heat.  Physical examination revealed plaques on 
the veteran's feet, toenails, groin and buttocks.  There was 
also lichenification but no acute lesions were seen, and 
there were no boils or folliculitis.  KOH of the groin was 
positive.  The diagnosis was tinea corpus, cruris, unguium, 
most likely related to service; and no evidence of chloracne.  

In August 2000, the VA doctor wrote an addendum indicating 
that the claims file had been reviewed and that the record 
showed no evidence of acne, rosacea, folliculitis, on 
induction, during service or at discharge.  Also, on 
examination in June 2000, there was neither folliculitis nor 
furuncles.  Thus, the examiner concluded that the veteran had 
no history of chloracne, no physical findings in the record 
supporting chloracne, and thus, the veteran did not have 
chloracne.  The examiner further concluded that the veteran 
did have tinea corpus but that this was not a "disability" 
condition and that there were no supporting documents that 
this skin condition was acquired in service.

Generally, where a veteran engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C. § 
1154(b) (West 1991).  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary.  38 U.S.C. § 1154(b) (West 1991).  The Board 
notes that Section 1154 deals with the occurrence of what 
happened in service.  It does not address either a current 
disability or its relationship to service.  Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).  The Board observes that 
the medic who served with the veteran did report that he 
treated the veteran for a rash in service, and the Board does 
not challenge the validity of that statement.  This report is 
consistent with the statements of the appellant since 1981.  
It is noted that the veteran is a combat veteran, and as such 
there is a presumption of in service incurrence if the 
condition alleged is consistent with the facts and 
circumstances of service.  However, the question in this case 
is whether the veteran does, in fact, have chloracne or other 
skin disorder related to his military service.


I.  Chloracne

While the 1997 VA examination performed by the physician's 
assistant, does suggest possible chloracne, the medical 
evidence overwhelmingly demonstrates that the veteran does 
not, in fact, have chloracne.  The Board notes that the VA 
examiner who performed the specialty examination in August 
2000 reportedly reviewed the claims folder and offered an 
opinion that is consistent with the rest of the record as it 
related to chloracne with the exception of the 1997 diagnosis 
by the physician's assistant.  He offered a rationale for his 
opinion which considered all of the evidence.  Also, it is 
noted that the 1997 opinion is, at best, based on equivocal 
findings contained in the actual examination report.  Even 
though chloracne was indicated in the diagnosis, the examiner 
clearly expressed his uncertainty about the diagnosis in the 
narrative portion of the report.  Specifically, the examiner 
noted that the skin lesions from the appearance and history 
"appear as almost chloracne, which could be secondary to 
Agent Orange."  By contrast, the opinion in August 2000, by 
a dermatology specialist, is definitive and based on a review 
of the entire record.  The opinion as to the absence of 
chloracne is thus persuasive, and hence highly probative 
evidence that is unfavorable to this claim.  The Board may 
adopt a particular medical expert's opinion for its reasons 
and bases where the expert has fairly considered the material 
evidence of record that appears to support a claimant's 
position.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  
Thus, the VA examiner's August 2000 report is, for the 
reasons stated, accorded greater probative value than the 
contrary report and is in essence adopted with respect to the 
claim as it relates to chloracne.  There is no other 
persuasive medical evidence in support of a diagnosis of 
chloracne.  Additionally, the veteran's opinion in this 
regard is not sufficient to establish a diagnosis of 
chloracne.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1995) (holding that laypersons are not competent to offer 
medical opinions).  As a result, the preponderance of the 
evidence is against a finding that the veteran had chloracne 
at any time.  


II. Other Skin Disorders

Inasmuch as the veteran is claiming that a skin disorder 
(excluding chloracne) may have resulted from his exposure to 
Agent Orange during his service in Vietnam, the Board notes 
that the veteran's currently diagnosed skin disabilities are 
not among the diseases listed in 38 C.F.R. § 3.309(e).  
Therefore, that section is not applicable to the veteran's 
claim and the veteran's skin disorder may not be presumed to 
be due to his exposure to Agent Orange.

Nonetheless, a review of the record shows that the evidence 
is evenly balanced for and against a finding that any of 
veteran's current skin disorders were incurred in active 
service.  The veteran has submitted credible evidence that he 
was treated for a rash in service.  There is some evidence of 
at least a history of some skin abnormality on service 
separation.  In this regard, incurring a fungal infection of 
the skin while in the jungle is certainly consistent with the 
facts and circumstances of the veteran's service.  He has 
also presented credible testimony that this rash continued in 
a chronic form subsequent to his discharge from service.  His 
contentions regarding the nature and etiology of his skin 
disorder have remained consistent in the record since 1981. 

Moreover, the Board finds that the 1997 examination findings 
are suggestive of a condition present that was in appearance 
consistent with the condition found at separation as well as 
that described by Mr. [redacted].  Specifically, the examiner in 
1997 noted faded areas on the face, top of the right ear, 
arms, elbows and feet.  This would be consistent with the 
finding at service separation and with the recurrent 
condition described.  The Board also notes that the examiner 
in June 2000 did review the record, noting the report of a 
history of boils as an adolescent on induction examination 
and the absence of acne or boils on discharge as well as the 
presence of vitiligo.  He also noted the veteran's report of 
a history of rash since 1968.  He initially found that the 
veteran's tinea corporis, cruris and unguium were most likely 
related to the veteran's service.  In his addendum to that 
report in August 2000, however, he concludes that the 
veteran's tinea corporis was not a disability and that there 
were no supporting documents that it was acquired during 
service.  He provides no rationale for the change in his 
opinion and does not address the statement of the medic who 
treated the veteran in service which essentially corroborates 
the veteran's statements in 1981 and since.  The Board finds 
that, contrary to the examiner second opinion, there is 
significant evidence of record supportive of the veteran's 
contentions in this case.  As such, the Board finds that the 
evidence in this case is in equipoise.  Overall, the positive 
findings do suggest that a current skin disorder, tinea of 
the various forms discussed above, is related to the 
veteran's service.  The negative evidence has also been 
considered.  However, as the evidence for and against the 
claim is evenly balanced, the Board will resolve reasonable 
doubt in the veteran's favor and grant service connection for 
a skin disorder, characterized as tinea corpus, cruris and 
unguium. 


III.  Conclusion

As the weight of the probative evidence compels a conclusion 
that the veteran does not suffer from chloracne, the Board 
finds and concludes that the preponderance of the evidence is 
against the veteran's claim inasmuch as it relates to 
chloracne.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim for chloracne that would give rise to a 
reasonable doubt in favor of the veteran, the provisions of 
38 U.S.C.A. § 5107(b), as amended, are not applicable, and 
the appeal is denied with regard to chloracne.  However, 
there is an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim for 
current skin disorder, characterized as tinea of various 
forms, including corpus, cruris and unguium; that balance 
gives rise to a reasonable doubt in favor of the veteran, and 
the provisions of 38 U.S.C.A. § 5107(b), as amended are 
applicable.  Thus, service connection for the current skin 
disorder, characterized as tinea corpus, cruris and unguium, 
is warranted.  



ORDER

Service connection for chloracne, to include as the result of 
exposure to herbicides, is denied.

Service connection for tinea corpus, cruris and unguium is 
granted.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

